                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                 21 Civ. 5812 (KPF)
                                      Plaintiff,
                                                               FINAL JUDGMENT
                                                                AS TO PARALLAX
                                                               HEALTH SCIENCES,
                                                              INC., PAUL R. ARENA
                                                               AND NATHANIEL T.
                                                                    BRADLEY
 v.

 PARALLAX HEALTH SCIENCES, INC., PAUL
 R. ARENA AND NATHANIEL T. BRADLEY,

                                      Defendants.



       The Securities and Exchange Commission having filed a Complaint and Defendants

Parallax Health Sciences, Inc. (“Parallax”), Paul R. Arena (“Arena”), and Nathaniel T. Bradley

(“Bradley”)(collectively “Defendants”) having entered general appearances; consented to the

Court’s jurisdiction over Defendants and the subject matter of this action; consented to entry of

this Final Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph IX); waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants Parallax

and Arena are permanently restrained and enjoined from violating, directly or indirectly, Section

10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b), and Rule



                                                   1
10b-5 thereunder, 17 C.F.R. § 240.10b-5, by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection

with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Parallax’s and/or Defendant Arena’s officers, agents, servants, employees, and attorneys; and (b)

other persons in active concert or participation with Defendant Parallax and/or Defendant Arena

or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Parallax and Arena are permanently restrained and enjoined from violating Sections

17(a)(1) and (3) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(1) and

(3)] in the offer or sale of any security by the use of any means or instruments of transportation

or communication in interstate commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to engage in any transaction, practice, or course of business which operates or



                                                 2
               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Parallax’s and/or Defendant Arena’s officers, agents, servants, employees, and attorneys; and (b)

other persons in active concert or participation with Defendant Parallax and/or Defendant Arena

or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Bradley is permanently restrained and enjoined from violating Section 17(a)(3) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(3)] in the offer or sale of any security by

the use of any means or instruments of transportation or communication in interstate commerce

or by use of the mails, directly or indirectly, to engage in any transaction, practice, or course of

business which operates or would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Bradley’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant Bradley or with anyone described in (a)

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to

Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities

Act [15 U.S.C. § 77t(e)], Defendant Arena is prohibited, for five (5) years following the date of



                                                  3
entry of this Final Judgment, from acting as an officer or director of any issuer that has a class of

securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is

required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, Defendant Arena is

barred, for five (5) years following the date of entry of this Final Judgment, from participating in

an offering of penny stock, including engaging in activities with a broker, dealer, or issuer for

purposes of issuing, trading, or inducing or attempting to induce the purchase or sale of any

penny stock. A penny stock is any equity security that has a price of less than five dollars,

except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. 240.3a51-1].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, Defendant Bradley is

barred, for three (3) years following the date of entry of this Final Judgment, from participating

in an offering of penny stock, including engaging in activities with a broker, dealer, or issuer for

purposes of issuing, trading, or inducing or attempting to induce the purchase or sale of any

penny stock. A penny stock is any equity security that has a price of less than five dollars,

except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. 240.3a51-1].

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants Parallax,

Arena and Bradley shall pay civil penalties in the amounts of $100,0000, $45,000, and $40,000

respectively, to the Securities and Exchange Commission pursuant to Section 21(d)(3) of the

Exchange Act, 15 U.S.C. § 78u(d)(3) and Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d).

Defendants Parallax and Arena shall make these payments pursuant to the terms of the payment




                                                  4
schedule set forth in paragraph VII below after entry of this Final Judgment. Defendant Bradley

shall make payment within 30 days after the entry of the Final Judgment.


       Defendants may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Parallax, Arena or Bradley as a defendant in this action; and specifying that payment

is made pursuant to this Final Judgment.

       Defendants shall simultaneously transmit photocopies of evidence of payments and case

identifying information to the Commission’s counsel in this action. By making these payments,

Defendants relinquish all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendants. The Commission shall send the funds paid pursuant to

this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. Defendants shall pay post-judgment interest on any amounts due after 30

days of the entry of this Final Judgment pursuant to 28 USC § 1961.



                                                  5
                                                 VII.

          Defendant Parallax shall pay the penalty due of $100,000 in three (3) installment

payments to the Commission according to the following schedule: (1) $34,000 within 30 days of

entry of this Final Judgment; (2) $33,000 within 150 days of entry of this Final Judgment; and

(3) $33,000 within 300 days from the entry of this Final Judgment.

          Defendant Arena shall pay the penalty due of $45,000 in three (3) installment payments

to the Commission according to the following schedule: (1) $15,000 within 30 days of entry of

this Final Judgment; (2) $15,000 within 150 days of entry of this Final Judgment; and (3)

$15,000 within 300 days from the entry of this Final Judgment.


          Payments shall be deemed made on the date they are received by the Commission and

shall be applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on

any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to making the final

payment set forth herein, Defendants Parallax and Arena shall contact the staff of the

Commission for the amount due for the final payment.

             If Defendants Parallax or Arena fail to make any payment by the date agreed and/or

in the amount agreed according to the schedule set forth above, all outstanding payments under

this Final Judgment, including post-judgment interest, minus any payments made, shall become

due and payable immediately at the discretion of the staff of the Commission without further

application to the Court.

                                                 VIII.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants’ Consents are incorporated herein with the same force and effect as if fully set forth

herein, and that Defendants shall comply with all of the undertakings and agreements set forth

therein


                                                   6
                                                 IX.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §

523, the allegations in the Complaint are true and admitted by Defendants Arena and Bradley,

and further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts due

by Defendants Arena and Bradley under this Final Judgment or any other judgment, order,

consent order, decree or settlement agreement entered in connection with this proceeding, is a

debt for the violation by Defendants Arena and Bradley of the federal securities laws or any

regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

Code, 11 U.S.C. § 523(a)(19).

                                                  X.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.

                                                   XI.

     There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: July 9, 2021                            ____________________________________
       New York, New York                      UNITED STATES DISTRICT JUDGE




                                                  7
